DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 and 6-9 recite “excellent weldability” and are considered indefinite as this term is a subjective term and neither the claims nor specification supply a standard for measuring the scope of the term and accordingly the public is not appropriately appraised of the scope of the claims.  See MPEP 2173.05(b)(IV).  Claims 5 and 10-16 are included in this rejection as they depend upon a rejected claim.
Claims 4 and 7-9 recite “wherein a difference in blackness between a flat portion and a welding heat-affected portion” and simultaneously reciting “the black ferrite-based stainless steel sheet” and the claims are considered indefinite as there is no recitation of the stainless steel sheet being welded.  Accordingly, it is unclear how the flat portion 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JPH11-061376 – machine translation provided by applicant).
Considering claim 1, Hasegawa teaches a black-colored stainless steel sheet (abstract) (i.e. a black ferrite-based stainless steel sheet having excellent weldability) including examples a stainless steel sheets containing by mass C: 0.005-0.007%, Si: 0.14-0.16%, Mn: 0.05-0.20%, P: 0.0029-0.0031%, S: 0.001-0.002%, Cr: 17.2-17.5%, Mo: 1.02-1.05%, Al: 0.050-0.220%, and Ti: 0.05-0.32% (Paragraph 5; Table 1).  An oxide film is formed on the surface of the steel sheet having a color tone of a lightness index L* of 55 or less and -7 ≤ a* ≤ 7, and -7 ≤ b* ≤ 7 (Paragraph 7) and examples falling within the claimed L*, a*, b* values (Table 2) and these ranges overlap and lie inside the claimed L*, a*, b* values and corresponding blackness E.  Hasegawa is silent regarding the presence of O and N within the alloy and these contents are considered to be minimized within the presence of the steel.
While not teaching a singular example of the instantly claimed composition, the black-colored stainless steel sheet disclosed by Hasegawa overlaps the claimed composition and L*, a*, b* values and the courts have held that where claimed ranges prima facie case of obviousness exists.  See MPEP 2144.05.  While the disclosed Mo content of Hasegawa is slightly outside the claimed range, the courts have also held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  As such, the claimed steel sheet would have been obvious to one of ordinary skill in the art.
Considering claims 2-3 and 6, Hasegawa is silent regarding the presence of Ni, Cu, V, B, Ca, REM, and Zr and is considered to be absent these materials accordingly meets the instant claims due to the recitation of “or less”.  See MPEP 2111.01.
Considering claims 4 and 7-9, due to indefiniteness as outlined above and as Hasegawa teaches where the steel sheet may be welded (Paragraph 13) and teaches a substantially identical steel composition and black coloring with L*, a*, and b* values as those which are claimed by applicant, Hasegawa is considered to meet the claimed difference in blackness and pitting potential as a substantially identical material treated in a substantially identical manner is expected to display substantially identical properties, absent an objective showing.  See MPEP 2112.
Considering claims 5 and 10-16, Hasegawa teaches where the steel sheet may be welded (Paragraph 13) and is considered to comprise a welded structure as no particular structure is claimed.  See MPEP 2111.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hultin et al. (US 2007/0275264) teaches oxide coated stainless steel strips with similar L*, a*, and b* value as those which are claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784